Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment after the Advisory Action on 3/02/22 will be entered; the Final rejection has been withdrawn.
         Reasons of Allowance	

The Status of Claims

Claims 1-4,15, 22-27 and 30-31 are pending. 
Claims 1-4,15, 22-27 and 30-31 are allowed.


I. The following is an examiner's statement of reasons for allowance:
		
The objection of Claims 22-26 and 30-31 is withdrawn due to the modification of the Claims.
The rejection of Claims 28, 29, and 32-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, is withdrawn by the cancelation of the claims.

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/5/2022